 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   JEFFREY A. SPIVAK
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 5:18-MJ-00010-JLT
12
                                  Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
13                                                       PRELIMINARY HEARING PURSUANT TO RULE
                            v.                           5.1(d) AND EXCLUDING TIME
14
     NOE PRIETO,                                         DATE: November 22, 2019
15                                                       TIME: 2:00 p.m.
                                  Defendant.             COURT: Hon. Erica P. Grosjean
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties. The Court hereby finds that the
19
     Stipulation, which this Court incorporates by reference into this Order, demonstrates good cause for an
20
     extension of time for the preliminary hearing date pursuant to Rule 5.1(d) of the Federal Rules of
21
     Criminal Procedure.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

       FINDINGS AND ORDER                                1
30
 1          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

 2 of justice served by granting this continuance outweigh the best interests of the public and the defendant

 3 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

 4 not adversely affect the public interest in the prompt disposition of criminal cases.

 5          THEREFORE, FOR GOOD CAUSE SHOWN:

 6          1.      The date of the preliminary hearing is extended to December 20, 2019, at 2:00 p.m.

 7          2.      The time between November 22, 2019, and December 20, 2019, shall be excluded from

 8 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 9          3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

10
     IT IS SO ORDERED.
11

12 Dated:        November 21, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      FINDINGS AND ORDER                                   2
30
